03/06/2020



                                                                                    Case Number: DA 20-0055




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                      Supreme Court Case No. DA 20-0055
RYAN JONES,                          )
                                     )
             Appellant/Plaintiff     )
                                     )
      vs.                            )         ORDER GRANTING
                                     )    EXTENSION OF TIME TO FILE
 MONTANA STATE UNIVERSITY,           )          OPENING BRIEF
a Unit of the Montana University     )
System & Subdivision of the State of )
Montana,                             )
                                     )
               Appellee/Defendant.   )
                                     )


      Appellant/Plaintiff Ryan Jones has moved the Court, pursuant to Mont. R.
App. P. 26(1), for a 30-day extension from March 11, 2020, up to and including
April 10, 2020, in which to file his opening brief in this matter. Appellee does not
oppose the motion.
       Pursuant to the authority granted under Mont. R. App. P. 26(1), Appellant
 is given an extension of time up to and including April 10, 2020, to file his
 opening brief.
       DATED this            day of                       , 2020.


                                        Supreme Court Justice


                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                              March 6 2020